The deceased was without question on active duty in the Army of the United *Page 512 
States at the time of his death. The fact that he was on a three day pass, entitling him to be absent from Camp Shelby and to travel as far as Biloxi, Mississippi, in no way relieved him from military jurisdiction. His death was in line of duty and was so officially declared by the War Department.
In Webster's New International Dictionary, Second Edition, the verb engage is defined to mean: "To entangle, to involve; to cause to stick fast."
From the moment the deceased was sworn in as a soldier in the army he was "entangled," "involved," or "stuck fast" in military service, or in other words, "engaged" in military service in time of war, and he remained so engaged until death or discharge. That such was his status is clear from the agreed statement of facts in this case.
This was specifically the contingency for which the insurer sought to abrogate the double indemnity provision of the policy. This it did in language which is to the writer clear and unambiguous.
For this reason it is my opinion that the judgment of the lower court is correct and should be affirmed. Perforce, I dissent from the opinion of Judge Bricken.
                              On Rehearing.